       Case 1:14-cv-00913-LTS-OTW Document 179 Filed 10/18/19 Page 1 of 2

                                                                                Ben Hutman
                                                                                212.573.6675
                                                                                bhutman@sglawyers.com
                                                                                www.sglawyers.com



                                                     October 18, 2019



VIA ECF
The Hon. Judge Ona T. Wang
United States District Court for the
Southern District of New York
500 Pearl Street
New York, New York 10007

           Re: Sadis & Goldberg, LLP v. Sumanta Banerjee, Dkt. No. 14-cv 00913(LTS)(OTW)
                                            Joint Status Letter

Dear Judge Wang,

       As requested by the Court at the last status conference, the parties submit this joint letter
updating the Court on the status of the outstanding subpoenas, the Joint Exhibit List, and
settlement discussions.

        A.       Document Subpoenas

       Yesterday evening, after the Court’s order terminating Defendant’s Letter Motion on
Discovery, Defendant provided Plaintiff with the authorizations to HRB, Inc. (“HRB”) to
produce the subpoenaed documents. Plaintiff has sent the authorizations to HRB and will
hopefully be receiving the requested documents in the near future.

        Fidelity Investments has produced all of the documents requested.

        B.       Joint Exhibit List

        Plaintiff has provided Defendant with a draft Exhibit List. Defendant is reviewing the list
to determine which exhibits he will be using and what exhibits to add. Obviously, the list does
not include any exhibits that Plaintiff will be adding from the documents it receives from HRB.

        The parties have not yet exchanged deposition designations.

        C.       Settlement Discussions

        The parties have engaged in good faith settlement discussions but remain far apart in their
respective positions.




{00381078.DOCX; 1}
       Case 1:14-cv-00913-LTS-OTW Document 179 Filed 10/18/19 Page 2 of 2




Jointly submitted,


By: _/s/ Ben Hutman______________          By: _/s/ Sumanta Banerjee_____________
   Ben Hutman                              Sumanta Banerjee
   SADIS & GOLDBERG, LLP                   Pro Se
   551 5th Avenue, 21st Floor              1514 Cook School Rd.
   New York, New York 10176                Pittsburgh, PA 15241
   (212) 573-6675                          (203) 501-0797
   Counsel for Plaintiff                   Defendant




{00381078.DOCX; 1}                     2
